Title: From Benjamin Franklin to Jane Mecom, 20 September 1750
From: Franklin, Benjamin
To: Mecom, Jane


Dear Sister,
Philadelphia, 20 September, 1750
I received yours the 11th instant, with one enclosed for cousin Benny; but he, I suppose, is in Boston with you before this time, as he left New York fifteen days since with a fair wind for Rhode Island. I do not know how long his master gave him leave to stay; but as I hear the Assembly there is sitting, and doing business, I believe he will be wanted, and therefore would advise him to return expeditiously, as soon as you can spare him.
Mr. Cooper is not yet arrived. I shall be glad to see him; but as he has not had the smallpox, I suppose he will not come so far, for it is spreading here. As the doctors inoculate apace, they will drive it through the town, so that we may expect to be free of it before the winter is over.
My love to brother Mecom and the children, and duty to mother. I am, dear sister, Your affectionate brother,
B Franklin
